DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claims Status
Claims 1-3 and 5-13 are pending. Claim 1 has been amended. Claim 4 has been canceled. Claim 13 has been added.
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. (US 2013/0264214 A1).
Considering claims 1, 6 and 7, Hamm discloses a copper or copper alloy electroplating bath comprising two or more electrolytes (potassium nitrate and sulfuric acid) ([0030] and [0058]), wherein the electrolytes include at least one selected from nitric acid and a nitrate (potassium nitrate) [0058].
The electrolyte of Hamm comprises both nitric acid and potassium nitrate, because potassium nitrate will dissociate into nitrate and potassium ions and there will be equilibrium at which both potassium nitrate and nitric acid exist. Even though Hamm does not explicitly disclose addition of nitric acid but only sulfuric acid, in a solution, it is impossible to distinguish potassium nitrate from nitric acid as claimed. 

Considering claims 2 and 3, with respect to the limitations reciting to be applied to formation of pillars to be formed on a system in package, etc., the limitations do not limit the electroplating bath, but are merely an intended use. A recitation of the intended use of the claimed invention must result in a structural and or compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure or composition is capable of performing the intended use, then it meets the claim. In the instant case the electroplating bath of Hamm is used in semiconductors and it meet all the limitations as claimed therefore it can be used for the same purpose. 

Considering claim 5, Hamm discloses a content of the electrolytes is in the range from 0.01 to 500 g/L [0041], for example 60 g/L [0058], which is within the claimed range of from 1g/L to 500g/L 

Considering claim 8, Hamm discloses the chloride is sodium chloride [0032].

Considering claim 9, Hamm discloses the carbonate is sodium carbonate [0025].

Considering claim 10, Hamm discloses the phosphate is phosphate buffer (sodium hydrogen phosphate, disodium hydrogen phosphate) [0025].

Considering claim 13, Hamm discloses 10 g/L (0.1 mol/L) of sulfuric acid and 50 g/L (0.5 mol/L) of potassium nitrate was added to the copper bath [0058]. Due to the fact that almost all of the sulfuric acid and potassium nitrate will dissociate into potassium, hydrogen sulfate and nitrate ions, the exact same composition of the bath would be obtained from 0.1 mol/L of potassium sulfate, 0.2 mol/L (12 g/L) of nitric acid and 0.3 mol/L (30 g/L) of potassium nitrate. Therefore the ratio of nitric acid to nitrate is 12/30 = 0.4/1, which is within the claimed range of 0.2/1 to 10/1.

Claim(s) 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binstead et al. (US 2007/0012576 A1).
Considering claims 1, 7 and 11, Beinstead discloses a copper or copper alloy electroplating bath comprising two or more electrolytes (nitric acid and copper acetate) ([0016] and [0018]).
The electrolyte of Beinstead comprises both nitric acid and potassium nitrate, because nitric acid and copper acetate will dissociate into nitrate, copper and acetate ions and there will be equilibrium at which both potassium nitrate and nitric acid exist. Even though Beinstead does not explicitly disclose addition of a nitrate, in a solution, it is impossible to distinguish copper nitrate from nitric acid as claimed. 

Considering claim 12, Beinstead discloses the electrolyte comprises sodium or potassium ions [0022], therefore, the electrolytic bath of Binstead will inherently contain sodium or potassium perchlorate present as a product of equilibrium of dissociation reactions in the bath.

Claim Rejections - 35 USC § 103
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al., as applied to claim 6 above, and further in view of Binstead et al. (US 2007/0012576 A1).
Considering claims 11 and 12, Hamm does not disclose acetate or perchlorate.
However, Binstead teaches typical sources of copper ions are any copper compounds that are soluble in the electroplating bath as copper sulfate, copper acetate and copper perchlorate [0016]. 
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute copper sulfate of Hamm with equivalent copper acetate or copper perchlorate with reasonable expectation of success. Furthermore, the electrolytic bath of Hamm as modified by Binstead contains potassium nitrate therefore there will inherently be potassium perchlorate present as a product of equilibrium of dissociation reactions in the bath. 



Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant argues that the prior neither Hamm nor Binstead disclose the claimed copper or copper alloy electroplating bath, because as amended the composition of the electroplating bath requires nitric acid and a nitrate selected from the claimed group. However, as argued in the rejections above, the electrolyte of Hamm comprises both nitric acid and potassium nitrate, because potassium nitrate will dissociate into nitrate and potassium ions and there will be equilibrium at which both potassium nitrate and nitric acid exist. Even though Hamm does not explicitly disclose addition of nitric acid but only sulfuric acid, in a solution, it is impossible to distinguish potassium nitrate from nitric acid as claimed. Similarly, the electrolyte of Beinstead comprises both nitric acid and potassium nitrate, because nitric acid and copper acetate will dissociate into nitrate, copper and acetate ions and there will be equilibrium at which both potassium nitrate and nitric acid exist. Even though Beinstead does not explicitly disclose addition of a nitrate, in a solution, it is impossible to distinguish copper nitrate from nitric acid as claimed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794